Citation Nr: 1628406	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for varicose veins. 

2. Entitlement to a rating higher than 10 percent for residuals of reconstruction of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in January 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely Notice of Disagreement (NOD) in February 2009 and the RO issued a Statement of the Case (SOC) in August 2009.  The Veteran filed a timely VA 9 in August 2009.  The RO issued a Supplemental SOC in April 2010.  

In July 2012, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired.  A transcript of the hearing is in the Veteran's file. 

 In December 2012, the Board remanded the case for further development.  The RO issued a Supplemental SOC in February 2013.  

In September 2014, the Board denied the Veteran's claims of entitlement to service connection for varicose veins and entitlement to a rating higher than 10 percent for residuals of reconstruction of the left knee (left knee disability).  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

Then, because the VLJ who held the original hearing had retired, the Veteran was offered an opportunity to have another hearing with a new VLJ.  He opted for a new hearing. The Board remanded the claims in September 2015 to arrange a new hearing, and it was held in May 2016.  A copy of the transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 joint motion, the parties agreed that the Board erred in finding that the examinations pertaining to each of the claims were adequate and relying on those examinations.  

First, the parties agreed that the January 2013 examination pertaining to the claim of entitlement to service connection for varicose veins was inadequate insofar as it only addressed the Veteran's claim of entitlement to service connection on a secondary basis; it did not address the Veteran's claim on a direct basis.  The parties also agreed that the Board erred in rejecting the Veteran's assertions that his in-service symptoms of burning and pain in the legs were evidence of undiagnosed varicose veins without a medical opinion on the matter.  The parties agreed that a medical opinion was required on this issue under Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in making a credibility determination based on its own medical determination "as to the relative severity, common symptomatology, and usual treatment of a [knee] injury without citing to any independent medical evidence to corroborate its finding").  See also Colvin v. Derwinski , 1 Vet. App. 171, 175 (1991) (holding that the Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals).  During his May 2015 hearing, the Veteran continued to assert that he began to have varicose vein symptoms in service in the 1990s but that they did not bother him because he was very physically active.

Thus, the Board finds that another examination and opinion is required to determine whether the Veteran's currently diagnosed varicose veins are etiologically related to his period of service.  Consideration should be given to his testimony that he had symptoms of burning and pain in his legs during service.  

Turning to the issue of entitlement to an increased rating for the left knee disability, currently evaluated as 10 percent disabling, the parties agreed that the Board erred in relying on the January 2013 examination of the left knee.  The parties agreed that the January 2013 examiner failed to opine as to the extent of the functional loss of the Veteran's range-of-motion due to fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45.  Thus, the parties agreed that the examination was inadequate insofar as it did not adequately analyze the Veteran's functional loss during flare-ups per DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and did not provide sufficient information concerning the next-higher rating criteria.  Thus, the parties agreed that the vacatur and remand were required in order to obtain an adequate opinion.  The parties also agreed that the Board erred in failing to provide an adequate statement of reasons and bases for denial of a separate rating due to instability due to the Veteran's reports of instability.  38 C.F.R. 4.71a, Diagnostic Code 5257.

The Veteran reported during his May 2016 hearing that he has limitations because of his left knee, and that the severity of the disability has increased since the original grant of service connection.  The Veteran also reported using a cane for ambulation.  

Given this, a new examination and opinion is required to determine the current severity of the Veteran's left knee disability.  The examination should address the impact that pain, weakness, fatigability, or incoordination have on the Veteran's functional ability, to include during flare-ups; the examination and opinion should also address the Veteran's reports of instability.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his varicose veins and left knee disability since January 2013.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, once the above development has been completed, arrange for the Veteran to undergo a VA examination to determine the etiology of the Veteran's varicose veins.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, including his statements that he began to experience symptoms of varicose veins in service, and conducting a thorough examination of the Veteran, the examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's varicose veins are etiologically related to his period of service.  The examiner is asked to specifically consider and address the Veteran's belief that his episodes of burning and pain in service were symptoms of varicose veins. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, once the above development has been completed, schedule the Veteran for a VA joints examination to determine the current level of severity of his left knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected left knee disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The examiner should specifically address the Veteran's complaints of instability.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  
 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

4.  After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




